5th   June   19
                                           Appendix
                      Court                           Date Admitted     Bar Number
              U.S. Supreme Court                        11/04/2013

 U.S. District Court, Northern District of Illinois     07/22/2014

  U.S. District Court, Eastern District of Texas        05/03/2015

  U.S. District Court, Northern District of Texas       06/23/2015

U.S. District Court, Western District of Wisconsin      06/15/2015

U.S. District Court, Eastern District of Wisconsin      07/08/2015

                State of California                     06/01/2007        249203

                  State of Texas                        06/19/2014       24090982

                 State of Illinois                      09/16/2014        6316129

              State of Washington                       01/07/2015         48522

               District of Columbia                   August 10, 2015     1027868

                State of Michigan                       01/07/2016        P80433

                State of Colorado                       12/13/2016         50484

                State of New York                       6/27/2018         5590104
